Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 1 of 23

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

LARRY GREEN, Individually
6951 China Grove Court
Alexandria, VA 22310

and

GREEN TEAM REALTORS, LLC

6951 China Grove Court VERIFIED COMPLAINT
Alexandria, VA 22310
Plaintiffs,
DEMAND FOR JURY TRIAL
v.
and CASE NO.
DISTRICT SOUL FOOD

RESTAURANT & LOUNGE, LLC
Serve: David Rountree, Member

500 8" Street, SE
Washington, DC 20003

and

DAVID ROUNTREE, Individually
504 S. Payne Street
Alexandria, VA 22314

and

R&R HOLDINGS, LLC
Serve: David Rountree, Member
500 8 Street, SE
Washington, DC 20003
and

EDWARD REYNOLDS, Individually
6495 New Hampshire Avenue

Suite LL26
Hyattsville, MD 20783 .
Defendants.

 

 
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 2 of 23

VERIFIED COMPLAINT

For its Verified Complaint against Defendants, Plaintiffs state and allege the following:

NATURE OF ACTION

This action stems from certain real estate investments gone wrong. In or around March
7, 2018, Plaintiffs first entered into agreements with Defendant Rountree to invest Plaintiffs’
clients’ money into real estate investments with Defendants. However, instead of investing the
funds as agreed, Defendant Rountree and Defendant Reynolds — through their company, R&R
Holdings, LLC, fraudulently used the investment funds for their own purposes, including
funding the renovation and development of their own restaurant, Defendant Soul Food
Restaurant and Lounge, LLC. Although Plaintiffs have demanded the return of his clients’
investment amounts, and Defendant Rountree has promised to return the funds, Defendants have
failed to return any of the amount invested by Plaintiffs on behalf of his clients. Despite repeated

requests and repeated promises, Defendants failed to provide a refund to Plaintiffs.

PARTIES
1. Plaintiff Larry Green (“Plaintiff”) is a real estate investor with his residence
located in the State of Virginia.
Zs Defendant David Rountree is a real estate investment consultant who does

significant business in the District of Columbia.

3. Defendant Edward Reynolds is a construction company owner and business partner
of Defendant Rountree with his residence in the State of Maryland. Defendant Reynolds does

significant business in the District of Columbia.
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 3 of 23

 

4, Defendant R&R Holdings, LLC is a limited liability company with its principal
place of business located at 112 Ridge Road, Greenbelt, MD 20770. Defendant R&R does
significant business in the District of Columbia.

5. Defendant District Soul Food Restaurant & Lounge, LLC (“Defendant Soul Food
Restaurant”) is a limited liability company that is registered in the District to Columbia with its
principal place of business located at 500 8" Street, SE, Washington, DC 20003.

JURISDICTION AND VENUE

6. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 in that the
amount in controversy, without interest and costs, exceeds the sum or value specified by 28 U.S.C.
§ 1332.
re This Court has personal jurisdiction over Defendants, who are registered in, do
business in, are managed from, and/or have principals who reside in the District of Columbia.
8. Venue is proper under 28 U.S.C. § 1391 (b) & (c), and § 1395.
RELATIONSHIP BETWEEN DEFENDANTS

9. Defendant Rountree is a real estate consultant in the District of Columbia.

10. | Defendant Rountree and Defendant Reynolds are friends from high school and
business partners.

11. Onor about April 2018, Defendant Rountree and Defendant Reynolds, along with
other members, formed Defendant Soul Food Restaurant and opened a restaurant and lounge in
the District of Columbia. Upon information and belief, Defendant Rountree and Defendant
Reynolds used funds — owned by others and intended for real estate investing — to fund the

renovation, development, and operations at Defendant Soul Food Restaurant.

 

 

 
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 4 of 23

 

12. On or about October 9, 2014, Defendant Rountree and Defendant Reynolds
formed R&R Holdings, LLC to conduct real estate transactions on behalf of themselves and
other clients.

RELEVANT FACTS

13. In or around 2015, Plaintiff Green first met Defendant Rountree and soon
thereafter, Defendant Rountree became Plaintiff Green’s friend and mentor.

14. Around the same time, Defendant Rountree introduced Plaintiff Green to Fathom
Realty where Defendant Green became a licensed real estate agent in October 2015.

15. Soon thereafter, Plaintiff Green and Defendant Rountree successfully worked on a
real estate transaction together where they assisted a buyer in the purchase of a residential home.

16. In 2016 and 2017, Defendant Rountree began referring clients to Plaintiff Green.

17. In or around January 2018, Plaintiffs became reacquainted with one of his college
professors, Judith Gebhardt, and her husband, Sergio Mendez, (the “Green Team Clients”) who
were interested in real estate investing.

18. Around the same time, Plaintiff Green reached out to Defendant Rountree
regarding investing client funds — particularly the Green Team Clients’ funds — into any available
real estate opportunities.

19. Defendant Rountree made Plaintiffs aware that he knew of certain investments
that would be a good fit for Plaintiffs’ clients.

AGREEMENT BETWEEN PLAINTIFFS AND DEFENDANTS

20. In or around January 2018, Plaintiff Green, Defendant Rountree, individually,
Defendant Reynolds, individually, and Defendant R&R Holdings agreed to work together on
certain investments for the benefit of the Green Team Clients as well as for their benefit (the

“Agreement”).
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 5 of 23

21. The Agreement made clear that Plaintiffs would find the investors (the Green
Team Clients) as well as make funds available to Defendant Rountree for investing and
Defendant Rountree would in turn invest those funds in any agreed upon investments.

22. According to the Agreement, Defendant Reynolds would perform all construction
work/ renovation on the investments for a sum certain.

23: The Agreement also made clear that after the Green Team Clients received a
return of their initial investments as well certain returns on their investments, Plaintiffs and
Defendant Rountree would equally share the remainder of any profits realized from Investment
#1, #2, and Investment #3.

INVESTMENT #1

24. Defendant Rountree informed Plaintiff Green of a property located at 520 Park
Road, NW, Washington, DC 20010 (“Investment #1”) that Defendant Rountree and Defendant
Reynolds intended to purchase, renovate, and resell.

25. Defendant Rountree made clear that Investment #1 would be an ideal investment
for the Green Team Clients.

26. On or about February 20, 2018, Plaintiff Green and Defendant Rountree had a
meeting to put together an investment offering for Plaintiffs’ clients.

27. According to the proposal, the Green Team Clients would receive their original
investment of Fifty Thousand Dollars plus an additional Fifteen Thousand Dollars ($15,000.00)
once Investment #1 was renovated and sold.

28. At the meeting, the parties agreed that Plaintiff Green and Defendant Rountree
would pay the investors as required and then equally share all profits gained from Investment #1

and all other investments that included Plaintiffs’ clients.

 
 

Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 6 of 23

29. While at the meeting, Plaintiff Green and Defendant Rountree agreed that
Defendant Rountree, through R&R Holdings, would purchase Investment #1, renovate it, and the
sell for a profit. However, in or around March 2018, Defendant Rountree emailed documents to
Plaintiffs regarding acquiring Investment #1 as a separate and unrelated limited liability
company.

30. As such, Plaintiff Green and Defendant Rountree agreed that Investment #1
would be acquired and renovated by a separate limited liability company, 520 Park Road, LLC.

31. On or about February 24, 2018, Plaintiffs, Defendant Reynolds, Defendant
Rountree, and Plaintiffs’ client, Sergio Mendez, met at 520 Park Road NW, Washington DC
where Defendant Rountree and Defendant Reynolds provided Plaintiffs and Mr. Mendez with a
tour of the property.

32. Defendant Reynolds explained how the renovation would be conducted.
Following the meeting at 520 Park Road, Plaintiffs and Defendants walked to a nearby restaurant
and discussed the strategy for Defendant Reynolds construction company to complete the
renovation at Investment #1.

33. Again the parties made clear that Defendant Reynolds would receive
compensation for construction and Plaintiffs and Defendant Rountree would split the remaining
profits after Plaintiff's clients were paid off.

34. In March 2018, Plaintiff Green organized and registered Green Team Realtors,
LLC (the “Green Team”) in the Commonwealth of Virginia.

35. On or about March 1, 2018, the Green Team Clients executed an investment
agreement with Defendant Green Team. A true and correct copy of the agreement for

Investment #1 is attached hereto as Exhibit A.
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 7 of 23

36. On or about March 6, 2018, Plaintiffs opened a Capital One bank account for
Defendant Green Team with account number ending in 0571.

37. This bank account was a joint checking account where Plaintiffs and Defendant
Rountree had equal access to the funds deposited into the account as joint owners and co-signers
on the account.

38. On March 6, 2018, Plaintiffs received a cashier’s check from the Green Team
Clients made payable to Defendant Green Team in the amount of Fifty Thousand Dollars
($50,000.00) (the “First Payment”) as payment for Investment #1. A true and correct copy of the
deposit is attached hereto as Exhibit B.

39. On or about March 7, 2018, Plaintiffs deposited the First Payment into the Green
Team bank account.

40. On the same day, Defendant Rountree withdrew a total of Forty-nine Thousand
Seven Hundred and Twenty Dollars ($49,720.00) supposedly for the acquisition, renovation, and
sale of Investment #1. A true and correct copy of the withdrawal agreement is attached hereto as
Exhibit C.

41. On or about March 9, 2018, Plaintiffs, Defendant Rountree, and the Green Team
Clients met at Firebirds Woodfired Grill in Woodbridge, Virginia to celebrate the real estate
investment opportunity.

42. On or about April 10, 2018, Defendant Rountree provided Plaintiff Green and the
Green Team Clients with a purported settlement statement showing that Investment #1 had been
purchased by 520 Park Road LLC, which was the separate limited liability company formed by

Defendant Rountree and registered in the District of Columbia.
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 8 of 23

 

INVESTMENT #2

43. On or about April 15, 2018, Defendant Rountree contacted Plaintiff Green and
informed him of another investment opportunity for his clients, the Green Team Clients.

44. This opportunity was 2709 Alabama Avenue, SE, Washington, DC (“Investment
#2”), which was a property that was purportedly personally owned by Defendant Rountree.

45. | On the same day, Plaintiffs and Defendant Rountree met in person to put together
the investment proposal for the Green Team Clients, which was a buy and hold investment where
the Green Team Clients would invest $25,000 in Investment #2 and their $25,000 investment

would entitle them to 33% of the net operating income (“NOI”) for commercial and residential

rents received by the business interest, plus their initial investment returned to them.
46. On April 15, 2018, Plaintiffs presented the Green Team Clients with Investment

#2 to which they agreed to invest. A true and correct copy of Investment #2 is attached hereto as

Exhibit D.

47. On May 3, 2018, Plaintiff Green provided the Green Team Clients with wire

instructions to wire their Twenty-five Thousand Dollar ($25,000.00) investment amount into

Defendant Green Team’s bank account.

48. On May 15, 2018, the Green Team Clients mailed a cashier’s check in the amount

of $25,000.00 to Plaintiff Green as agreed to fund Investment #2. A true and correct copy of the

check is attached hereto as Exhibit E.

49. On May 16, 2018, Defendant Rountree withdrew Twenty-four Thousand Seven
Hundred Dollars ($24,700.00) from Defendant Green Team’s bank account purportedly for the
acquisition and renovation of Investment #2. A true and correct copy of the withdrawal is

attached hereto as Exhibit F.

 
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 9 of 23

 

50. On November 16, 2018, David Rountree emailed Plaintiff Green a contract for the

sale of Investment #2 with a closing date of December 21, 2018 at Logan Title.

51. On February 27, 2019, Defendant Rountree forwarded to Plaintiff Green, via

email, a preliminary HUD-1 statement for Investment #2 from the owner and operator of

Millennium Title & Abstract closing company, Mark Shrader.

52. The email indicated that the closing for Investment #2 would be conducted at

Millennium Title & Abstract and not at Logan Title, as was previously indicated in Defendant

Rountree’s prior email.

INVESTMENT #3

53. On or about March 15, 2018, one of Plaintiffs’ clients, Judith Gebhardt, contacted

Plaintiffs and Defendant Rountree.

54. Ms. Gebhardt informed them that she had found a property located at 701

Fontaine Street, Alexandria, VA 22302 (“Investment #3”) in which the Green Team Clients

wanted to invest.

55. Investment #3 was a “fix-and-flip,” which is an investment opportunity where a
PP’ y

property is identified, purchased, renovated, and sold soon after being renovated.

56. On May 23, 2018, Plaintiffs met with Defendant Rountree and put together an
investment deal, which Plaintiffs emailed to the Green Team Clients on May 24, 2018.

57. On or about May 23, 2018, Plaintiffs met Defendants Rountree and Reynolds at

Investment # 3, 701 Fontaine Street, Alexandria VA.

58. During this meeting, Defendant Rountree and Reynolds toured the property with
Plaintiffs and discussed how Defendant Reynolds would do the renovations on Investment #3

and the compensation that he would receive for the work done.
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 10 of 23

 

 

 

59. On June 14, 2018, Plaintiff Green sent the investment agreement to the Green
Team Clients to invest $50,000 in Investment #3.

60. As part of the agreement, Defendant R&R Holdings would purchase the Property
and the Green Team Clients were to receive a return of their initial investment of $50,000 and in
addition 50% of the total profit from Investment #3. A true and correct copy of Investment #3 is
attached hereto as Exhibit G.

61. Defendant Reynolds would perform all construction / renovation work on
Investment #3.

62. On June 14, 2018, The Green Team Clients mailed Fifty Thousand Dollars
(“$50,000.00”) to Plaintiff Green.

63. Instead of depositing the funds into Defendant Green Team’s bank account,
Plaintiff Green signed the Green Team Clients’ check over to Defendant Rountree. A true and
correct copy of the check is attached hereto as Exhibit H.

64. On or about May 31, 2018, Defendant Rountree and Defendant Reynolds, on
behalf of Defendant R&R Holdings, purportedly contracted to purchase Investment #3. A true
and correct copy of the sales contract is attached hereto as Exhibit I.

65. According to Defendant Rountree, the closing date for the purchase of Investment
#3 was June 15, 2018.

66. On June 1, 2018, David Rountree emailed proof of financing for Investment #3
from Blue Water Funding to Plaintiffs.

67. From June 2018 to September 2018, Defendant Rountree made clear to Plaintiffs
that there were issues regarding seller owed tax abatements and construction costs for Investment

#3.

10
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 11 of 23

68. On or about Bepterniien 12, 2018, Defendant Rountree provided Plaintiffs with a
copy of a cashier’s check and wire transfer receipt purporting a transfer Six Hundred and Sixty-
two Thousand Dollars ($662,000.00) to Millennium Title and Abstract, the closing company for
Investment #3.

69. On or about September 12, 2018, Plaintiff Green was informed by Peggy Urdahl,
transaction coordinator for Millennium Title & Abstract that the wired funds were never received
from David Rountree to close.

70. On the same day, Plaintiff Green contacted Defendant Rountree regarding the
missing wire.

dhe Defendant Rountree informed Plaintiff Green that the wire was not sent because

there were still some issues with abatements that were discovered in title search that needed to be

cleared prior to closing.

72. Although Investment #3 should have wrapped up on or about October 14, 2018,
no activity had been completed by Defendant Rountree to acquire, renovate, or resell Investment
#3.

PLAINTIFFS’ UNCOVERING OF DEFENDANTS’ SCHEME

73. In late 2018, Defendants had not completed any of the investments in which
Plaintiffs’ clients had invested.

74. Investment #1 should have been completed by in or around September 6, 2018.

75. Investment #2 should have been renovated by in or about April 2019.

76. Investment #3 should have been completed by.in or about October 6, 2018.

11
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 12 of 23

77. On February 22, 2019, the Green Team Clients called Plaintiff Green and
informed him that the website, Zillow, showed that Investment #3 sold for Six Hundred
Thousand Dollars ($600,000.00) on January 31, 2019.

78. Plaintiff immediately investigated and learned that the acquisition of Investment
#3 was NOT made by Defendant Rountree or Defendant R&R Holdings as indicated in the
investment agreement.

79. Instead, Investment #3 was purchased by someone who was affiliated with NONE
of the Defendants.

80. | Upon further investigation, Plaintiffs learned that NONE of the statements or
emails that Defendant Rountree had provided to Plaintiffs regarding the Green Team Clients
three investments were true.

81. On March 4, 2019, Plaintiffs called Logan Title and spoke with Angela Moore
who informed Plaintiffs that Logan Title had no records of the property at 2709 Alabama
Avenue SE Washington DC (Investment #1) and did not have Defendant Rountree, Defendant
Reynolds, or Defendant R&R Holdings as a client in its system.

82. Plaintiffs then requested proof from Defendant Rountree that he did indeed invest
the Green Team Clients $25,000.00 into Investment #2.

83. Despite numerous requests from Plaintiffs and the Green Team Clients,
Defendant Rountree was neither able to provide evidence that Investment #2 had closed or the
whereabouts of the Green Team Clients’ $25,000.00.

84. To date, there is no public record showing a closing for Investment #2.

85. Upon information and belief, Defendant Reynolds and Defendant Rountree

invested the money obtained from Plaintiffs for the Green Team Clients’ investments into

12

 
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 13 of 23

Defendant Soul Food Restaurant to fund the renovation, development, and day to day operations
of Defendant Soul Food Restaurant.

86. In or around June 2018, Plaintiffs learned that Defendant Rountree and Defendant
Reynolds were in the process of renovating and building Defendant Soul Food Restaurant.

87. | Both Defendant Rountree and Defendant Reynolds are owners and/or officers of
Defendant Soul Food Restaurant.

88. Defendant Soul Food Restaurant was being renovated and developed by
Defendant Reynolds and Defendant Rountree around the same time as when Defendant Rountree
and Defendant Reynolds were purportedly using company, Defendant R&R Holdings to find and
fund real estate investment deals for Plaintiffs’ clients.

89. On or about March 5, 2019, Plaintiffs checked the Multiple Listing Service (the
“MLS”) to determine if there was ever a transaction for Investment #1 taking place on April 10,

2018 as indicated by Defendants.

90. Plaintiffs learned that no such transaction took Toe and public records do not
show that Investment #1 was ever owned by 520 Park Road LLC or any other entity controlled
by Defendants.

91. To the contrary, public records show a sale of Investment #1 on October 25, 2018
with a sale price of Four Hundred and Seventy-five Thousand Dollars ($475,000.00) to Masih
Siavoshan & Faramarz R Rafiei, who upon information and belief is not affiliated with
Defendants.

92. Despite the fact that it is clear that Investment #1 was not owned by any entity

affiliated with Defendants, Defendant Rountree emailed a fraudulent contract to Plaintiffs

13
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 14 of 23

showing an agreement between Defendant Rountree and an unknown person, Anthony Simpson,
to purchase Investment #1 and settle at Logan Title.
DEFENDANTS’ PROMISES TO PAY

93. On March 1, 2019, Plaintiffs confronted Defendant Rountree regarding
Defendants’ misrepresentations, fraud, and misappropriated funds.

94. On March 2, 2019, Defendant Rountree sent an email to Plaintiffs apologizing for
the delay in the return of the invested funds and promised a full return of the investment
amounts. A true and correct copy of the email is attached hereto as Exhibit J.

95. In the email, Defendant Rountree stated that he had cashed in mutual funds to
ensure timely payment of the Green Team Clients investment amounts.

96. On March 13, 2019, and again on March 21, 2019, Defendant Rountree texted
Plaintiffs photos of a bank deposit in the amount of One Hundred and Seventy-five Dollars
($175,000.00) and pending balances for the purpose of repaying the investment amounts.

97. On April 7, 2019, Defendant Rountree emailed Plaintiffs a screenshot from his
Capital One account showing a One Hundred and Thirty-five Thousand Dollars ($135,000.00)
pending balance.

98. Defendant Rountree promised Plaintiffs that those funds were on the way and
would be used to reimburse the Green Team Clients.

99. Despite numerous requests from Plaintiffs, Defendants have provided no evidence

of any investments nor have they provided the status of the investment amounts.

14
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 15 of 23

COUNT I
(Breach of Contract)
(Defendant Rountree, Defendant Reynolds, and Defendant R&R Holdings)

100. Plaintiffs restate the allegations of paragraphs | through 99 of its Complaint as
though fully set forth herein.

101. In or around January 2018, Plaintiff Green, Defendant Rountree, individually,
Defendant Reynolds, individually, and Defendant R&R Holdings agreed to work together to
invest funds for the benefit of the Green Team Clients as well as for their own benefit (the
“Agreement”).

102. The Agreement between Plaintiffs and Defendant Rountree, individually,
Defendant Reynolds, individually, and Defendant R&R Holdings is a valid, binding, and
enforceable contract.

103. Plaintiffs fully performed their obligations under the Agreement, including
finding the investors and making the investment amounts available to Defendant Rountree.

104. Defendant Rountree, individually, Defendant Reynolds, and Defendant R&R
Holdings, however, failed to perform their obligations under the Agreement by failing to invest
the investment funds as agreed, failing to construct/ renovate as necessary, failing to use the
funds for Plaintiffs’ and the Green Team Clients’ benefit, and failing to refund the investment
amounts when no proper investments were made.

105. Defendant Rountree, individually, Defendant Reynolds, individually, and
Defendant R&R Holdings further failed to perform their obligations under the Agreement by

misappropriating the investment funds and/or commingling those funds with their own funds.

106. Defendants’ failures as stated above constitute a breach of the Agreement.

15
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 16 of 23

 

107. As a direct and proximate result of Defendants’ breach of the Agreement,

Plaintiffs have been injured and continue to suffer further injury.

WHEREFORE, Plaintiffs request that this Court enter judgment in their favor and
against Defendants in the amount of Five Hundred and Forty Seven thousand Six Hundred and
Sixty Seven Dollars ($547,667.00) plus treble damages, a civil penalty, and/or such other amount

that Plaintiffs prove at trial, together with interest, legal fees, costs, and disbursements of this

action.
COUNT I
In the Alternative
(Quantum Meruit)
(Defendant Rountree, Defendant Reynolds, and Defendant R&R Holdings)
108. Plaintiffs restate the allegations of paragraphs 1 through 107 of their Complaint as
though fully set forth herein.
109. Plaintiffs paid a sum certain to Defendants to invest in real estate for Plaintiffs’
clients.

110. Defendants accepted, used and enjoyed the funds paid by Plaintiffs.
111. Defendants had reasonable notification that Plaintiffs expected a full refund of

i

their funds as well as full payment of all return on investment should Defendants fail to uphold

their obligations as outlined in the Agreement.

112. Defendants failed to invest the investment amounts but have failed to refund the
funds provided to them by Plaintiffs.

WHEREFORE, Plaintiffs request that this Court enter judgment in their favor and
against Defendants in the amount of Five Hundred and Forty Seven thousand Six Hundred and

Sixty Seven Dollars ($547,667.00) plus treble damages, a civil penalty, and/or such other amount

16

 
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 17 of 23

 

that Plaintiff proves at trial, together with interest, legal fees, costs, and disbursements of this

action.

COUNT IT
(Breach of Fiduciary Duties)
(Defendant Rountree, Defendant Reynolds, and Defendant R&R Holdings)

113. Plaintiffs restate the allegations of paragraphs 1 through 112 of their Complaint as
though fully set forth herein.

114. At all times relevant to this action, Defendants acted as Plaintiffs’ real estate
brokers, consultants, and/or agents and therefore had fiduciary duties towards Plaintiffs and/or
Plaintiffs’ clients.

115. Defendants breached their fiduciary duties by self-dealing; commingling and/or
misappropriating Plaintiffs’ funds; neglecting the investment contracts; failing to act in
Plaintiffs’ best interest; misrepresenting and/or omitting material statements of fact regarding the
state of the investment contracts and Defendants’ financial condition; rendering bad business
advice regarding investment opportunities; and/or misusing their superior position by —
Plaintiffs’ funds for their own purposes and failing to refund Plaintiffs’ funds.

116. Defendants failed to make Plaintiffs aware of all the circumstances surrounding
the investment contracts.

117. Defendants further failed to advise Plaintiffs of the status of their funds that
Defendants withdrew from Plaintiffs’ bank account.

118. Finally, Defendants used the investment funds that was given for the benefit of
Plaintiffs and/or Plaintiffs’ clients for their own purposes.

119. Defendants’ actions are the proximate cause of Plaintiffs’ damages.

120. Plaintiffs have been, and continue to be damaged, by Defendants’ actions.

17
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 18 of 23

WHEREFORE, Plaintiff requests that this Court enter judgment in their favor and
against Defendants in the amount of Five Hundred and Forty Seven thousand Six Hundred and
Sixty Seven Dollars ($547,667.00) plus treble damages, a civil penalty, and/or such other amount
that Plaintiffs proves at trial, together with interest, legal fees, costs, and disbursements of this
action. Plaintiffs further seek judgment for three times the amount of Defendants’ profits or
Plaintiffs’ damages, whichever is greater, due to the nature of Defendants’ conduct.

COUNT IV
(Unjust Enrichment)
(All Defendants)

121. Plaintiff restates the allegations of paragraphs 1 through 120 of their Complaint as
though fully set forth herein.

122. Plaintiffs paid One Hundred and Twenty-five Thousand Dollars ($125,000.00) to
Defendants for investing in and purchasing real property for Plaintiffs’ clients.

123. Defendants failed to deliver any real property to Plaintiffs, failed to return to
Plaintiffs the amounts invested by the Green Team Clients, failed to pay to Plaintiffs the Green
Team Clients’ return on investment, and failed to pay Plaintiffs the amount agreed in the
Agreement.

124. Instead, Defendants used the funds for their own benefit and account, including
investing the funds into the renovation and development of Defendant Soul Food Restaurant.

125. Plaintiffs’ funds conferred a benefit with a value of $547,667.00 upon
Defendants.

126. Defendants appreciated and had full knowledge of the benefit that Plaintiffs

conferred upon them as well as the value of such benefit.

18
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 19 of 23

127. Defendants’ acceptance and retention of the funds without making the
investments as agreed makes it inequitable for Defendants to retain the benefits without
refunding the total amount paid by Plaintiffs as well as the profits that Plaintiffs would have
realized from the investments.

128. Defendants are liable to Plaintiffs for unjust enrichment under District of
Columbia law.

129. Defendants’ acts have caused Plaintiffs damages and unjustly enriched
Defendants as alleged.

WHEREFORE, Plaintiffs request that this Court enter judgment in its favor and against
Defendant in the amount of Five Hundred and Forty-seven Thousand Six Hundred and Sixty-.
seven Dollars ($547,667.00) plus treble damages, a civil penalty, and/or such other amount that
Plaintiff proves at trial, together with interest, legal fees, costs, and disbursements of this action.

| COUNT VI
(Intentional Misrepresentation - Fraud)
(Defendant Rountree, Defendant Reynolds, and Defendant R&R Holdings)

130. Plaintiffs restate the allegations of paragraphs 1 through 129 of their Complaint as
though fully set forth herein.

131. Defendants represented to Plaintiffs that. they would use funds provided by
Plaintiffs to invest, acquire, renovate, and/or hold certain real property.

132. Defendants further represented to Plaintiffs that the investment funds would be
used for real estate investments as agreed by the patties,

133. After Plaintiffs confronted Defendants about the investment amounts that
Defendants misappropriated, Defendants represented to Plaintiffs that they would get a full

refund of the investment amounts as well as the appropriate returns on investment.

19
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 20 of 23

134. Defendants further represented to Plaintiffs that there were funds available in
Defendant Rountree’s bank account to repay Plaintiffs so that Plaintiffs could repay their clients.

135. Defendants knew that their representations were false and/or made them with
reckless disregard for the truth.

136. Defendants made the false representations to Plaintiffs for the purpose of
defrauding Plaintiffs and the Green Team Clients.

137. Plaintiffs reasonably relied on Defendants’ misrepresentations to their detriment
and to the detriment of the Green Team Clients.

138. Plaintiffs suffered damages as a direct result of their reliance on Defendants’
misrepresentations.

WHEREFORE, Plaintiffs requests that this Court enter judgment in their favor and
against Defendants in the amount of Five Hundred and Forty Seven thousand Six Hundred and
Sixty Seven Dollars ($547,667.00), plus treble damages, a civil penalty, and/or such other
amount that Plaintiffs prove at trial, together with interest, legal fees, costs, and disbursements of
this action. Plaintiffs further seek judgment for three times the amount of Defendants’ profits or
Plaintiffs’ damages, whichever is greater, due to the nature of Defendants’ conduct.

COUNT Vit
(Conversion — Wrongfully Withheld Funds)
(All Defendants)

139. Plaintiffs restate the allegations of paragraphs | through 138 of their Complaint as
though fully set forth herein.

140. Plaintiffs made One Hundred and Twenty-five Thousand Dollars ($125,00.00)

available to Defendants for investment purposes as agreed in the Agreement.

20
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 21 of 23

141. In return, Plaintiffs were to be paid a total of Five Hundred and Forty-seven
Thousand Six Hundred and Sixty-seven Dollars ($547, 667.00).

142. Plaintiffs owned and/or had the right to control Five Hundred and Forty-seven
Thousand Six Hundred and Sixty-seven Dollars ($547, 667.00) that is being wrongfully withheld
by Defendants.

143. However, Defendants used Plaintiffs’ funds for their own purposes, including
renovating, developing, and operating Defendant Soul Food Restaurant.

144. In wrongfully retaining such funds, Defendants intentionally and substantially
interfered with Plaintiffs’ property interest in the funds to be paid to them in a manner that
amounted to depriving Plaintiffs of the use and/or possession of such property.

145. Plaintiffs did not consent to such funds being retained for non-investment
purposes and requested the return of the funds wrongfully retained by Defendants, but
Defendants refused to return the funds to Plaintiffs.

WHEREFORE, Plaintiffs request that this Court enter judgment in their favor and
against Defendants in the amount of Five Hundred and Forty-seven Thousand Six Hundred and
Sixty-seven Dollars ($547, 667.00) plus a civil penalty, or such other amount that Plaintiffs

proves at trial, together with interest, legal fees, costs, and disbursements of this action.

DAMAGES AND INJUNCTIVE RELIEF

146. Plaintiff incorporates the preceding paragraphs as though fully set forth herein.

147. By reason of Defendants’ acts alleged herein, Plaintiffs have and will continue to
suffer damages.

148. Defendants have wrongly profited from and have been unjustly enriched by their

conduct.

21
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 22 of 23

149. Plaintiffs are entitled to damages under the common law of the District of
Columbia and applicable District of Columbia statutes, including actual and compensatory
damages, punitive damages, costs, and reasonable attorneys’ fees.

150. Defendants intend to continue to do the acts complained of herein unless
restrained and enjoined.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray: |

151. That this Court award Plaintiffs their general, compensatory, special and punitive
damages as allowed by law.

152. That this Court award Plaintiffs triple the amount of Defendants’ profits or
Plaintiffs’ damages, whichever is greater;

153. That the costs of this action be awarded to Plaintiffs;

154. That Plaintiffs be awarded their reasonable attorneys’ fees due to the exceptional
and willful nature of this case; and

155. That this Court grant such other and further relief as it deems just and proper.

DEMAND FOR JURY TRIAL

Trial by jury is hereby demanded for all issues so triable.
VERIFICATION

I, Larry Green, Jr., state that the facts contained in this Verified Complaint are true and

correct to the best of my information and belief.
By: SO

LarryGreen, J Lo

22
Case 1:19-cv-02762 Document1 Filed 09/16/19 Page 23 of 23

 

Dated: September 13, 2019

Respectfully submitted,

The Law Offices of RA KERR, PLLC

/si Roxan A. Kerr
Roxan A: Kerr
DC Bar No. 490310
1301 K Street, NW
Suite 300W
Washington, D.C. 20005
Telephone: (202) 702 0121
Email: rkerr@rakerrlaw.com

Counsel for Plaintiffs

23
